            Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

ALEJANDRO MENDOZA,                            §
                                              §
              Plaintiff,                      §
                                              §
v.                                            §    Civil Action No. ____5:21-cv-903__
                                              §
FOOT LOCKER RETAIL, INC., a                   §
subsidiary of FOOT LOCKER, INC.,              §
                                              §
              Defendant.                      §

                       PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

       NOW COMES Plaintiff Alejandro Mendoza (hereinafter referred to as Plaintiff) in

the above referenced matter, complaining of and about Foot Locker Retail, Inc., a

subsidiary of Foot Locker, Inc. (hereinafter referred to as Defendant), and files this Original

Complaint, showing the following to the Court:

                                   Nature of the Action

       1.     This is an action brought pursuant to the Age Discrimination in Employment

Act, 29 U.S.C. § 621 et seq., on the grounds that Plaintiff was discriminated against and

suffered a hostile work environment on the basis of his age, and Defendant retaliated

against Plaintiff because Plaintiff made protected complaints during his employment with

Defendant. The action is to correct and recover for Defendant’s unlawful employment

practices on the basis of Plaintiff’s age, including age-based discrimination, age-based

harassment, and retaliation based on Plaintiff’s protected activities arising after his


                                              1
            Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 2 of 12




complaints about the age discrimination, harassment, and retaliation he suffered while

employed with Defendant.

                                          Parties

       2.     Plaintiff is an individual residing in Medina County, Texas. Plaintiff was

employed by Defendant, who conducts business within Bexar County, Texas. Plaintiff is

a citizen of the State of Texas and the United States and is 61 years of age.

       3.     At all relevant times, Defendant has been a corporation continuously doing

business in the State of Texas and has continuously had at least 20 employees.

       4.     At all relevant times, Defendant has continuously been an employer engaged

in an industry affecting commerce within the meaning of ADEA, 29 U.S.C. §§ 630(b), (g)

and (h).

                                 Jurisdiction and Venue

       5.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 on the

basis of federal question due to Defendant’s violations of the ADEA.

       6.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Defendant

committed the unlawful employment practices within the judicial district of the United

States District Court for the Western District of Texas, San Antonio Division.

                        Exhaustion of Administrative Remedies

       7.     On March 6, 2020, Plaintiff filed a Charge of Discrimination (Charge No.

451-2020-01793) with the U.S. Equal Employment Opportunity Commission (EEOC)

against Defendant for age discrimination, age-based hostile work environment, and

retaliation. Defendant unlawfully terminated Plaintiff’s employment on June 19, 2019, and

                                             2
              Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 3 of 12




Plaintiff, therefore, timely filed his EEOC charge within 300 days of Defendant’s unlawful

employment action.

        8.       Subsequently, the EEOC issued Plaintiff a Notice of Right Sue, dated June

25, 2021, and which Plaintiff received electronically from the EEOC on June 28, 2021.

Plaintiff, therefore, timely files this lawsuit within ninety (90) days of receiving the Right

to Sue notice.

                                    Factual Background

        9.       Plaintiff, who is sixty-one (61) years old, began working for Defendant in

1983 as an Assistant Store Manager. Defendant steadily promoted Plaintiff, culminating in

his selection as a District Sales Manager in 2004. As a District Sales Manager, Plaintiff

oversaw the daily operations of 17 stores producing $38 million in revenue in the Specialty

Retail Sales Division under four different store banners (Foot Locker, Kid’s Foot Locker,

Lady Foot Locker, and Footaction). Between 2003 and 2017, Plaintiff consistently received

positive employment evaluations and was never placed on a performance improvement

plan.

        10.      In the 2018 performance appraisal, Christina Deanda-Sarrat, Regional Vice

President, who was Plaintiff’s direct supervisor and appraiser, scored Plaintiff overall as

“Needs Attention,” despite Plaintiff only receiving an “N” rating in one of the ten appraisal

categories (Wage / Hours). Plaintiff achieved above average ratings (M+ and E (the highest

rating) in the “Sales” and “Shrink” categories). In short, the math simply does not add up

to Plaintiff receiving an overall “N” rating in this evaluation.



                                              3
             Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 4 of 12




       11.    This 2018 appraisal was a significant departure from Plaintiff’s previous

appraisals, in which there was no indication of any concerns about Plaintiff’s job

performance.. Significantly, however, in the 2018 performance appraisal, under the

heading of “Manager Comments” in Plaintiff’s 2018 performance appraisal, Ms. Sarrat

stated that Defendant’s “mission statement is to inspire and Empower Youth Culture, [and]

a shift in our culture will come only if you lead the way.”

       12.    Ms. Sarrat’s emphasis on Defendant’s “Youth Culture” in Plaintiff’s 2018

performance appraisal was the first overt indication that there was a plan to terminate

Plaintiff because of his age. On November 30, 2018, Plaintiff received an Executive

Development Review (EDR) form from Ms. Sarrat, which indicated Plaintiff’s “Talent

Category” as “Needs Attention.” Ms. Sarrat rated Plaintiff as “Usually” and “Sometimes”

in terms of meeting expectations related to “Attributes” on the EDR form (e.g., “Be A Pro,”

“Break Records,” “Play to Win,” etc.). This, coupled with Plaintiff’s final 2018

performance appraisal, was the first time that Plaintiff had been alerted to any alleged

deficiencies in his job performance, and the “Key Development Actions” that Ms. Sarrat

listed as expectations were vague, confusing, and entirely subjective. “Be A Pro”, “Break

Records” and “Play to Win” can mean anything, and were used as a pretext for the

discriminatory conduct against Plaintiff.

       13.    Ms. Sarrat’s treatment of Plaintiff continued to deteriorate moving into 2019.

On March 7, 2019, Plaintiff attended a regional seminar. While at the seminar, and in front

of all of the other District Managers in attendance, Ms. Sarrat asked Plaintiff if they were

within budget. Plaintiff opened his laptop to get the budget information to provide to Ms.

                                             4
             Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 5 of 12




Sarrat and asked her to, “H-hold on please.” Ms. Sarrat responded, “There you go, can’t

get an answer, blah blah blah.” Later, at this same meeting, Ms. Sarrat stated, “All of you

are in talent jail. I am not in talent jail. I have this young DMIT [District Manager in

Training] willing to take over any of your positions, and willing to go anywhere in the

country.” Plaintiff documented this exchange by letter to Defendant’s Human Resources

Department and Ms. Sarrat’s supervisors dated May 6, 2019, long before his termination

on June 19, 2019.

       14.    On April 5, 2019, Ms. Sarrat provided Plaintiff with a Performance

Improvement Plan (PIP), in which Plaintiff was given sixty (60) days to achieve certain

“Objectives” listed in the PIP. The PIP referenced the earlier-issued EDR as purported

support for Plaintiff’s supposed “History of Current Below Standard Behavior,” and the

PIP maintained the opaque, unascertainable, and nonsensical performance goals of the

earlier document. Most notably, however, Ms. Sarrat accused Plaintiff, in writing, of “[n]ot

evolving as a change agent . . . ,” which is a thinly-veiled reference to Ms. Sarrat’s animus

regarding Plaintiff’s age and Defendant’s apparent belief that Plaintiff did not conform to

Defendant’s “Youth Culture.”

       15.    On April 8, 2019, Plaintiff emailed Ms. Sarrat, copying John Miller,

Regional Director of Human Resources, to express his surprise at receiving the PIP.

Plaintiff explained that he was disappointed by Ms. Sarrat’s frustration when he asked for

clarification regarding his alleged below standard job performance. During their meeting

on April 5, 2019, concerning the PIP, Ms. Sarrat instructed Plaintiff not to “fall behind,”

told him he needed “to evolve,” and, most egregiously, informed Plaintiff, “Tenure is good,

                                             5
             Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 6 of 12




but it could also be bad,” that the “company is changing,” and that he needed “to stay in

tune with today’s business.” Given Ms. Sarrat’s antagonism toward Plaintiff and her tacit

admissions that she believed Plaintiff to be too old to be a successful manager in

Defendant’s fast changing “Youth Culture,” Plaintiff complained that he believed his “age

and tenure” was the root cause of Ms. Sarrat’s unacceptable treatment of him. Plaintiff

expressly complained that he was the victim of discrimination, intimidation, and

retaliation. Despite engaging in this protected oppositional activity, Defendant allowed Ms.

Sarrat’s overt discrimination, harassment and retaliation to continue unabated.

       16.    In spite of Ms. Sarrat’s assurance that Plaintiff’s performance under the PIP

would be evaluated for sixty (60) days, Ms. Sarrat modified the PIP merely one week later

on April 12, 2019. This materially altered the PIP, in its articulation of Plaintiff’s alleged

below standard job performance, including referencing Ms. Sarrat’s supposed observations

of and discussions with Plaintiff on dates which had not yet occurred. Beyond Ms. Sarrat’s

apparent clairvoyance, the updated PIP unreasonably ramped up and muddled the

performance objectives that Plaintiff was required to achieve to successfully complete the

PIP. Clearly, Ms. Sarrat hoped that the updated PIP, with its prolix yet somehow still

unclear performance objectives, would set the Plaintiff up for failure and provide

Defendant with a pretext to terminate him because of his age and in retaliation for his

protected complaint of age discrimination.

       17.    On May 1, 2019, Plaintiff again emailed Mr. Miller and Ms. Sarrat’s

supervisors regarding Ms. Sarrat’s discriminatory, harassing, and retaliatory behavior that

occurred the previous day. Plaintiff explained that Ms. Sarrat’s harassment and

                                              6
             Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 7 of 12




intimidation of him was not an isolated incident, but just another example of Ms. Sarrat’s

discriminatory, hostile, and retaliatory treatment of him since receiving the 2018

performance appraisal.

       18.    Plaintiff disclosed that Ms. Sarrat’s unconscionable behavior led him to seek

medical attention for chest pain, headaches, and uncontrolled bowel movements. Plaintiff

even sought treatment in the emergency room, upon the recommendation of a treating

physician, caused by Ms. Sarrat’s overtly discriminatory and retaliatory conduct.

       19.    On May 6, 2019, Plaintiff again reached out for help in ameliorating Ms.

Sarrat’s discriminatory and retaliatory behavior. Specifically, Plaintiff again wrote to Mr.

Miller, giving a detailed analysis of Ms. Sarrat’s discriminatory and hostile treatment of

him. Plaintiff explicitly articulated Ms. Sarrat’s ageist comments and stated that he felt he

was being discriminated against through “continuous emotional and verbal harassment.”

Plaintiff explained that he believed Ms. Sarrat’s plan to was to set him up for failure.

       20.    Defendant did nothing substantive to address Plaintiff’s protected complaints

of age discrimination and harassment at the hands of Ms. Sarrat. Instead, Defendant

notified Plaintiff that its “investigation” was unable to substantiate his concerns regarding

Ms. Sarrat. Defendant’s deliberate indifference of Ms. Sarrat’s unlawful behavior allowed

Ms. Sarrat’s discriminatory and retaliatory plan to come to fruition by terminating Plaintiff

on June 19, 2019. Ms. Sarrat’s scheme to conform Defendant’s management to the “Youth

Culture” of the company culminated in the hiring of Ricardo Ramirez as Plaintiff’s

replacement. Mr. Ramirez is approximately fifteen (15) to twenty (20) years younger than

Plaintiff.

                                             7
             Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 8 of 12




                                     Causes of Action

                                  ADEA-Discrimination

       21.    Plaintiff realleges and incorporates herein by reference the allegations

asserted in the foregoing paragraphs 9-20.

       22.    The ADEA prohibits discrimination targeted at an employee over 40 years

of age on the basis of his age.

       23.    Defendant is an employer within the meaning of the ADEA.

       24.    Plaintiff was an employee within the meaning of the ADEA at all times

relevant to his Complaint.

       25.    Plaintiff, an employee over 40 years of age, belongs to a class protected under

the ADEA.

       26.    Defendant discriminated against Plaintiff’s terms, conditions, and privileges

of his employment by conjuring a pretextual basis for terminating his employment based

on his age, in violation of the ADEA.

       27.    Defendant discriminated against Plaintiff based on his age intentionally and

with reckless disregard to Plaintiff’s rights under the ADEA.

       28.    The unlawful practices committed by Defendant directly caused Plaintiff’s

damages, as set forth below.

                             ADEA-Hostile Work Environment

       29.    Plaintiff realleges and incorporates herein by reference the allegations

asserted in the foregoing paragraphs 9-20.



                                             8
             Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 9 of 12




       30.    Plaintiff claims he would not have been harassed by Ms. Sarrat, with the

intent to force him to quit, but for his age.

       31.    Plaintiff alleges Ms. Sarrat engaged in harassment based on his age, which

harassment altered the terms and conditions of his employment with Defendant, and

created a hostile work environment.

       32.    Plaintiff made Defendant’s human resources officials aware of Ms. Sarrat’s

harassment, but Defendant’s human resources took no corrective action to eliminate the

discriminatory and retaliatory behavior. Defendant failed to take any remedial action to

end the harassment against Plaintiff. Ms. Sarrat made every attempt to force Plaintiff to

either force him quit his employment or set him up for failure. She made negative

references to his age, and Ms. Sarrat’s harassment amounted to a material change in the

terms and conditions of Plaintiff’s employment. Defendant, despite Plaintiff’s protected

complaints aimed at stopping Ms. Sarrat’s hostile and abusive conduct, did nothing to stop

the objectively hostile work environment Ms. Sarrat inflicted upon Plaintiff.

       33.    Defendant’s agents acted willfully in creating, and not remediating, the

hostile work environment, which was based on Plaintiff’s age. Defendant knew its behavior

violated the ADEA.

       34.    The unlawful practices committed by Defendant directly caused Plaintiff’s

damages, as set forth below.

                                     ADEA-Retaliation

       35.    Plaintiff realleges and incorporates herein by reference the allegations

asserted in the foregoing paragraphs 9-20.

                                                9
             Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 10 of 12




       36.     The ADEA prohibits retaliation towards on employee because that employee

opposed age discrimination.

       37.     Defendant is an employer within the meaning of the ADEA.

       38.     Plaintiff was an employee within the meaning of the ADEA at all times

relevant to his Complaint.

       39.     Plaintiff engaged in protected activity by opposing age discrimination by

Defendant.

       40.     Plaintiff was subjected to an adverse action (termination) after the protected

activity took place.

       41.     There was a causal connection between Plaintiff’s protected complaints to

Defendant’s human resources and Defendant’s termination of him.

       42.     The unlawful practices committed by Defendant directly caused Plaintiff’s

damages, as set forth below.

                                       Jury Demand

       43.     Plaintiff hereby makes a demand for a trial by jury on all issues, claims, and

defenses in this action.

                                           Prayer

       Plaintiff respectfully requests that the above-named Defendant be cited to appear in

this matter and that, after trial by jury, he be awarded:

       i.      Lost wages, employment benefits, and other compensation lost to him as a

               result of defendant’s discriminating against him on the basis of his age, and

               prejudgment interest;

                                              10
       Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 11 of 12




ii.      Liquidated damages doubling the award of interest, wages, lost employment

         benefits, and other compensation lost to him as a result of Defendant’s willful

         discrimination against him on the basis of his age;

iii.     Liquidated damages in the maximum amount allowed by law;

iv.      Reinstatement to the job of District Sales Manager (or to a comparable job)

         and back pay or, in the alternative, front pay in lieu thereof;

v.       Reasonable attorney’s fees, expert witness fees, expenses, and costs of this

         action;

vi.      Prejudgment and post-judgment interest as allowed by law; and

vii.     Such other and further legal and/or equitable relief to which Plaintiff may be

         justly entitled, as this Court may deem proper.


                                      Respectfully submitted,

                                      KARCZEWSKI BRADSHAW SPALDING



                                      C. Cory Rush
                                      Attorney-in-Charge
                                      State Bar No. 24074989
                                      Fed. I.D. No. 1125441
                                      crush@kbslawgroup.com
                                      3700 Buffalo Speedway, Suite 560
                                      Houston, Texas 77098
                                      Telephone: (713) 993-7066
                                      Facsimile: (888) 726-8374




                                        11
Case 5:21-cv-00903 Document 1 Filed 09/21/21 Page 12 of 12




                          Respectfully submitted,




                          Maureen Farrell
                          Muery & Farrell PC
                          TBN: 24076378
                          1095 Evergreen Circle, Ste 200
                          The Woodlands, TX 77380
                          Tel: 832.626.1692
                          Maureen@texanlegal.com


                          ATTORNEYS FOR PLAINTIFF
                          ALEJANDRO MENDOZA




                            12
